Exhibit 10.12

 



November 12th, 2019

 

 

Dear Ms Wan,

Cancellation Letter

 

 

I write to inform you that the Consultancy Agreement between me and Cosmos Group
Holdings, Inc. (the "Company") dated July 19th, 2019 (the "Contract" ) is hereby
cancelled with effect from July 20th, 2019 and the 1,074,647 shares of the
Company's common under my name shall be transferred back to the Company. The
original share certificate will be couriered to you as soon as practicable.

 

Kind Regards,

 

/s/ Hung-Yi HUNG                                       Hung-Yi HUNG      

 

 

 

 

 

 

 

I hereby acknowledge the above and the cancellation of the Contract.

 

 

 

 

 

/s/ Wan Yuk Chee                                       Wan Yuk Chee CEO For and
on behalf of Cosmos Group Holdings, Inc.

 

 

 

